_____________

                               No. 95-3837WM
                               _____________

City of Kansas City,                 *
                                     *
                  Appellee,          *   Appeal from the United States
                                     *   District Court for the Western
     v.                              *   District of Missouri.
                                     *
James Frederick Newport,             *   [UNPUBLISHED]
                                     *
                  Appellant.         *
                               _____________

                       Submitted:   February 27, 1996

                         Filed: March 6, 1996
                               _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     James Frederick Newport filed a petition to remove to federal court
state criminal proceedings pending against him in the Sixteenth Judicial
Circuit of Missouri, Kansas City Municipal Division.     The district court
determined that removal was improper because Newport alleged no causal
connection between his purported duty as a member of the United States Army
Reserves and the pending charges for littering and disorderly conduct.   The
district court dismissed the petition.      We agree with the district court
that Newport was not entitled to removal.    See Maryland v. Soper, 270 U.S.
9, 33 (1926); Mesa v. California, 489 U.S. 121, 131-32 (1989).           The
appropriate course of action, however, was not dismissal, but remand to the
state court.   See 28 U.S.C. § 1446(c)(4) ("If it clearly appears . . . that
removal should not be permitted, the court shall make an order for summary
remand."); 28 U.S.C. § 1446(c)(3) ("judgment of conviction [in the state
criminal proceedings] shall not be entered unless the prosecution is first
remanded"); Continental Cablevision of St. Paul, Inc. v. United States
Postal Serv., 945 F.2d 1434, 1441 n.3 (8th Cir. 1991).


     We thus vacate the district court's dismissal order and remand to the
district court for remand to the state court.   Newport's motion to expand
the record is granted.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-